Do Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/8/21 has been entered. Claims 48, 50-55, 57-60, 63-65 and 98-111 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/22/20.

Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive with respect to claim 111.
Examiner asserts that there is at least one wall closer to the volume and heating plates because of the inclusion of the door and at least the corner walls. The figure reproduced in the Remarks dated 1/8/21 shows this orientation. Additionally when 53 is present the volume is smaller and therefore farther away from one wall, when it is not present it is larger and closer to the same wall.

Claim Objections
Claims 48, 50-55, 57-60, 63-65 and 98-111 are objected to because of the following informalities:  
Character numbers should be removed from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 48-50, 55, 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6655268 to Comley et al. (Comley) in view of U.S. Patent 5728309 to Matsen et al. (Matsen).
Regarding claim 48, Comley teaches a lower hot box portion (lower section of 20, Figure 1), a lower heating plate (48, Figure 1) and configured to support a lower die (57, Figure 1); and a lower insulation layer (40, Figures 1 and 3); and an upper hot-box portion (upper section of 20, Figure 1), an upper heating plate (46, Figure 1) and configured to supper an upper die (55, Figure 1); and an upper insulation layer (40, Figures  and 3) and wherein the lower hot-box portion and the upper hot-box portion provide a thermal barrier around a workpiece, received between the lower die and the upper die, when the lower hot-box portion and the upper hot-box portion are in contact with each other (shown in Figure 2 and disclosed in Col. 3 lines 26-44), wherein the lower heating plate defines a lower heating-plate volume, sized to receive and operatively position the lower die (die positioned inside 
Comley is silent on comprising a lower and upper housing surrounding the lower and upper hot box portions, wherein the lower housing comprises a lower base plate and lower side walls, positioned above the lower base plate, wherein the upper housing comprises a upper base plate and upper side walls, positioned above the upper top plate
Matsen teaches a housing for the upper and lower portions that contain the device (shown in Figure 1 and 72 in Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Comley with the teachings of Matsen to provide a lower and upper housing surrounding the lower and upper hot box portions, wherein the lower housing comprises a lower base .
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/10/21